DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102102(a)(2) as being anticipated by US2019/0077007 (Mallinson). US2019/ 0077007 was filed Sep. 14, 2017 prior to the earliest priority date of the instant application of Aug. 07, 2018: US2019/0077007 has both a different applicant and different inventors. The following rejection has been provided courtesy of OPQA.

Regarding claim 1, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, an interactive exercise system comprising: an exercise machine (e.g. 11 O; an exercise machine, when given the broadest reasonable interpretation, at least because it is a machine that monitors and assists a user during exercise; note that the instant claim does not specify any additional structure of the ·exercise machine" beyond the display, three-dimensional camera system, and local processing system, as addressed below) having a display able to present videos (e.g. Para. (0025) "video format...may be rendered on to a display screen of the robot"}, a three-dimensional camera system (e.g. Image capture module 740 
generated are stick-figure models that substantially mimic a skeletal outline of the posture held by the user. The stick-figure models include dots representing various pivot points and lines that represent the limbs or body parts on which the pivot points are located. In other implementations, the models that are generated are animated stick-figure models or three-dimensional models, representative models, etc.");process the kinematic model using a model constructed by one of a machine learning or heuristic method to obtain results (e.g. Para. (0006) "the robot can capture images of a posture and motion of the user while the user is performing an exercise from the exercise routine. The robot uses the captured images to construct a model that mimics the posture of the user and queries a database to identify a virtual model that is defined for the particular exercise. The model is compared against the virtual model to identify differences in the model using, for exampJe, machine teaming techniques·; Para. (0073) "Using the generated model, the Al logic provides feedback relating to the posture captured for the exercise to assist the user to improve the posture for the exercise, as illustrated in operation 640. For example, as part of providing the feedback, the Al logic may identify and retrieve virtual models for the exercise performed by the user, compare the generated model against the virtual models, identify the differences (if any), and use machine learning algorithm to formulate the feedback•; see claim 9 -the tips provided include instructions to adjust the posture of the user for the exercise, the tips being provided in an audio format or an image format or a video format, the tips being generated dynamically using machine learning and tailored based on the difference detected during comparison of the posture"; in the same/similar manner as the instant application, as best understood based upon the disclosure as shown in FIGS. 6A-7 and 9 and described in Paras. (0060)-(0062) and [0069D; and provide live feedback on the display according to the results (e.g. Para. (0006) "The robot then provides feedback so as to assist the user in correcting the posture or movement for the different exercises 

Regarding claim 2, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 1, wherein streaming video from the cloud processing system is provided to the display of the exercise machine (e.g. Para. (0041) "In alternate implementations, the robot may forward the images to a computer communicatively coupled to the robot or to the network for onward transmission to the cloud system for processing by the server 302" in combination with the processing of the images and video format feedback disclosed in Para. (0073) and claims 9 & 10, as cited above).

Regarding claim 3, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 1, wherein at least one of the local processing system and the cloud processing system is connected to provide exercise related data to a mobile app (e.g. FIG. 1, computer 106, Para. (0028) "The computer 106 may be ... mobile device, cellular phone, tablet... The computer 106 may be used to match the user attributes of the user 101 in the geo-location with a corresponding user profile stored in the computer 106 and/or to identify scheduled activities of a user 101 ·; Para. (0097) "providing access 

Regarding claim 4, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 1, wherein the local processing system is able to provide exercise repetition data (e.g. Para. (0058) "the activity identifier module 113 ... may also identify the number of repetitions that the user has to do or has previously done·; Para. (0062) "the Al logic may also look at the user's activity history and provide status of repetitions performed previously while encouraging the user to perform additional repetitions").

Regarding claim 5, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 1, wherein the local processing system is able to provide biometric signal analysis to detect at least one of heart rate and breath rate (e.g. Para. (0033) "The sensors of the robot 110, for example, are configured to capture biometric data of the user and use the biometric data to identify the user. The user may be identified by matching the captured biometric data with user attributes of the user stored in a user profile"; Para. (0093) "Bio-sensors 718 are included to enable detection of physiological (i.e., biometric) data from a user ... such as heart rate monitor").

Regarding claim 6, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 1, wherein the local processing system is able to provide real time analysis of at least one of user position, user applied force, and user biometric signals (e.g. at least user position, as evidenced by the citations provided above with respect to claim 1 e.g. at least Para. (0006) "The .. robot then provides feedback so as to assist the user in correcting the posture or movement for the different 

Regarding claim 9, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, an interactive exercise system comprising: a cloud processing system supporting exercise related analytics including those based on pose estimation (Para. (0041] 'In alternate implementations, the robot mar. forward the images to a computer communicatively coupled to the robot or to the network for onward transmission to the cloud system for processing or to the server 302'; Para. (0076] "the Al logic analyzes the captured changes in the posture and provides additional feedback, as illustrated in operation 720. As part of the analysis, the Al logic dynamically builds the model representing the change, determines if the change in the posture is for the same exercise or for a different exercise"); and a communication module (e.g. 106, 108, 200, 770} for connection to a local processing system (e.g. sensor fusion module 117, including 117a; Para. (0060D associated with an exercise machine (e.g. 11 O; an exercise machine, when given the broadest reasonable interpretation, at least because it is a machine that monitors and assists a user during exercise;; note that the instant claim does not specify any additional structure of the 'exercise machine' beyond the display, three-dimensional camera system, and local processing system, as addressed below) having a display able to present videos (e.g. Para. (0025] "video format...may be rendered on to a display screen of the robot"}. a three-dimensional camera system (e.g. Image capture module 740 including one or more front cameras 742, one or more rear-facing cameras 744, one or more side cameras 746, one or more depth cameras 748; See for example Paras. (0088], (0132]. and (0133]}. and local processing system able to provide data from the three-dimensional camera system 

Regarding claim 10, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 9, wherein streaming video from the cloud processing system is provided to the display of the exercise machine (e.g. Para. (0041] ' In alternate implementations. the robot may forward the images to a computer communicatively coupled to the robot or to the network for onward transmission to the cloud system for processing by the server 302' in combination with the processing of the images and video format feedback disclosed in Para. (0073] and claims 9 & 10, as cited above).

Regarding claim 11, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 9, wherein at least one of the local processing system and the cloud processing system is connected to provide exercise related data to a mobile app (e.g. FIG. 1, computer 106, Para. (0028] "The computer 106 may be ... mobile device, cellular phone, tablet... The computer 106 may be used to match the user attributes of the user 101 in the geo-location with a corresponding user profile stored in the computer 106 and/ or to identify scheduled activities of a user 101 "; Para. (0097] "providing access to different online applications ... exercise routine, or a variety of services such as physical fitness routines .. .", Para. (0103] "a user can access personal files in ... a mobile phone while the user is on the move").

Regarding claim 12, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 9, wherein the local processing system is able to provide exercise repetition data (e.g. Para. (0058] "the activity identifier module 113 ... may also identify the number of repetitions that the user has to do or has previously done·; Para. (0062] "the Al logic may also look at the user's 

Regarding claim 13, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 9, wherein the local processing system is able to provide biometric signal analysis to detect at least one of heart rate and breath rate (e.g. Para. (0033] "The sensors of the robot 110, for example, are configured to capture biometric data of the user and use the biometric data to identify the user. The user may be identified by matching the captured biometric data with user attributes of the user stored in a user profile"; Para. (0093] "Bio-sensors 718 are included to enable detection of physiological (i.e., biometric) data from a user ... such as heart rate monitor"). 

Regarding claim 14, Mallinson discloses, as shown for example in FIGS. 1 and 3-8, the interactive exercise system of claim 9, wherein the local processing system is able to provide real time analysis of at least one of user position, user applied force, and user biometric signals (e.g. at least user position, as evidenced by the citations provided above with respect to claim 1 e.g. at least Para. (0006] "The robot then provides feedback so as to assist the user in correcting the posture or movement for the different exercises defined in the exercise routine. The robot may continue monitoring the actions and motions of the user and provide additional feedback" and claim 9 "the tips provided include instructions to adjust the posture of the user for the exercise, the tips being provided in an audio format or an image format or a video format, the tips being generated dynamically using machine learning and tailored based on the difference detected during comparison of the posture").

Allowable Subject Matter
Claims 7-8 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784